China (debate)
Τhe next item is the Council and Commission statements on China.
President-in-Office of the Council. - Mr President, another debate of, needless to say, some importance. And, although the subject is China, it of course takes place against the background of some significant developments in Xinjiang in the western part of China. I know that these events have been followed by many Members of this Parliament as well as our respective national parliaments throughout Europe.
We have also, as a Council, expressed our concern over the reports on the unrest there and called for restraint on all sides and for the situation to be resolved peacefully. I think it is time for us to say that we attach great importance to human rights. We also profoundly regret not only the loss of life but the destruction of property and everything else that we have seen happening and we can only condemn those that are responsible for it, whoever they are.
But let me also take this opportunity to take stock somewhat more widely of our relationship with China, a country with which we have an extraordinary range of complex relationships. In fact, when we decided in 2003 to set up those relationships within the framework of a comprehensive strategic partnership, we were committing ourselves to an extremely ambitious enterprise, and this is very much reflected in the broad and wide-ranging relationship which we have with China today.
Complexity of course brings opportunities. It also brings challenges of different sorts. What we have tried to do with this relationship is to open it up to the point where we can discuss frankly and openly any concern that we might have on either side. The basis for such an open dialogue is the shared interest that we have in developing our relationship, our shared interest in global peace and stability.
We pursue this through dialogue and through multilateralism. We have the annual summit meetings and we have fairly frequent meetings at the level of foreign ministers. We also have an intense biannual human rights dialogue and then of course sectoral dialogues on different issues, trade obviously being one of particular importance. We also have the annual high-level dialogue on trade and economic issues. As you are aware, in 2007 we also launched negotiations for a partnership and cooperation agreement. Negotiations are progressing but still there is a potential to increase efforts on both sides in these negotiations.
We have a very clear interest in developing the relationship with China in all fields, and that entails, as I said, the possibility for an open and frank dialogue, also on issues where our values might be different, and we know that such issues exist, including human rights, including issues like the use of the death sentence; but also to pursue the common interest that, needless to say, we have these days: issues of global financial stability, issues of how to deal with the climate change challenge are important.
Also important are foreign policy issues, be that the situation we face over the Korean peninsula with the provocation by the DPIK, or the situation in Burma, where we are concerned, obviously, at what we see happening, but our concern also stretches to the situation in Africa and the need to protect the vital sea routes around the Horn of Africa.
I will not go further into this question now, but wish only to underline the concern that we have over developments, without being able to assess those in every single detail because they are exceedingly complex, our hope that they could be resolved peacefully and our readiness to engage with the Chinese authorities in a frank dialogue on these issues, as well as on the broad range of other interests that we share together and that we need to have a dialogue on.
Member of the Commission. - Mr President, it is a sign of the importance that this House attaches to our strategic relationship with China that this debate has been scheduled during your inaugural session. I yet again welcome the opportunity to contribute with a brief outline of the perspective of the Commission on behalf of my colleague Benita Ferrero-Waldner, who, I have indicated, is unfortunately travelling this week and cannot be here.
I do not need to remind this House of the huge progress we have made in relations with China since our first summit, now 10 years ago. Economic and trade relations have been transformed, people-to-people contacts are multiplying and we are engaged in dialogue on an ever-increasing range of issues.
Following the last EU-China Summit in May, negotiations on a new partnership and cooperation agreement are proceeding well and we are able to take advantage of a growing number of high-level contacts, including Prime Minister Wen's highly successful visit to President Barroso earlier this year and the meeting of the high-level economic and trade dialogue which I co-chaired with Vice-Premier Wang Qishan.
Today we are naturally focused on global challenges, including the economic and financial crisis and climate change, as well as regional issues. At the same time, we have strong interests in the situation inside China, where we witness many spectacular achievements but also developments that cause concern. China's policy of opening up its economy has lifted hundreds of millions out of poverty and helped the world progress towards the important Millennium Development Goals. Yet China is a huge country with considerable internal challenges and differences between its regions.
The strength of our strategic partnership also allows for constructive and open exchange of views on issues where Europe and China diverge. This can be on aspects of our trade relationship or human rights - for example over Tibet, which I know is of particular interest in this House. Recently we expressed strong concern over the unrest in Xinjiang, deplored the loss of life, and expressed our condolences and sympathy to the families of the victims. We have called on all parties to show restraint and bring an immediate end to all acts of violence. We hope the situation can be resolved peacefully through dialogue without further bloodshed.
The EU has tried, over the years, to convey to the Chinese authorities its worries over the situation of ethnic minorities in China and to share its own experience, many times painful, on how to address the causes of marginalisation, exclusion and discrimination that those minorities often face.
We all share the goal of a more open, transparent China adhering to international standards on human rights and working together to address global challenges. To achieve this, we must continue to integrate China deeper into the international community and work on the development of our strategic partnership in the spirit of constructive engagement.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I agree with the basic substance of what was said by the previous speakers from the Council and Commission. I too am of the opinion that we should continue the One China policy to achieve the cohesion of China as a unified state, and that we do not want to jeopardise any of this. Of course, we do not permit violence - be it violence by demonstrators under particular circumstances or violence by the state against demonstrators, as was actually the case. I wanted to mention this first.
However, we also need to understand that, in China, the violence of the central government which, in this multi-ethnic state with many cultural differences, does not show a sufficient degree of understanding, will always be a recurring problem. This is why greater cultural autonomy, greater opportunities for mobility and opportunities relating to the preservation of identity and language are all prerequisites for all the citizens of a multi-ethnic state to be able to live together under one roof.
China's history has consisted of a series of break-aways and reunifications with massive campaigns of violence. This can be seen again and again throughout China's history. China needs to realise that this cannot go on and that it needs to introduce this autonomy.
The Uighurs are a moderate Sunni minority. They pose no direct terrorist threat. There is therefore the same danger as we see in Tibet and that is that if China does not enter into agreements with the moderates, there are always young radicals who cannot and do not want to wait any longer. Therefore, delaying a solution with regard to identity delays a solution in the long term. The Chinese Government is extremely ill advised to talk only of terrorists, to claim that these people want to destroy the unity of the state and to say that outside forces like Al-Qaeda and others are behind this. I do not believe that this is a solution for this country and therefore we should make it clear that we do not accept such a policy. All this should be understood under the premise that I mentioned at the beginning of my speech.
on behalf of the S&D Group. - Mr President, the Chinese people are completely right to ask us why the European Parliament has put the situation in China on the agenda of the first part-session of its new mandate.
Our answer must be clear: this is because China is very important to us and not because we think that our role is to teach China or to impose our views on how sensitive internal problems of this country should be solved. It is precisely because China is so important to us that we should pay close attention to any event affecting its internal stability and any event that could become a threat to its security.
This time the context was given by the multi-ethnic realities in the Xinjiang region and the aspirations of the Uighur predominant ethnic group to autonomy. Such contexts are always sensitive and, therefore, respect for human and minority rights leading towards the sense of dignity and security for both minority and majority is important.
Minority rights, however, should not be an excuse for, and they could not excuse, the separatist policies, the extremist means to promote those policies and certainly not the killing of peaceful civilians belonging to a minority or to an ethnic community.
While asking for full respect for human rights and minority rights, while expressing compassion for all victims of these rights, while asking for clarification concerning terrorist, religious, extremist and separatist dimensions of these events, the European Parliament should offer its assistance to the Chinese Government and society in order to cope with these difficult realities, which are also a problem in some of our countries. While asking the Chinese Government to refrain from the excessive use of power, we have also to ask everybody in the world to refrain from using minority rights as a means for promoting geopolitical goals.
on behalf of the ALDE Group. - Mr President, this House has long been critical of the People's Republic of China for its treatment of ethnic minorities. The Uighurs of Xinjiang Province have suffered more than most, particularly since the occupation of East Turkestan by the People's Republic of China in 1949.
The People's Republic claims that it does not seek territorial expansion. History shows that in East Turkestan, Tibet and Taiwan, under Communist rule it has sought to rule and to subjugate. That is the reason why the European Union must not lift the arms embargo on China.
For a European Prime Minister to refer to the reaction to the latest unrest as 'genocide' is perhaps an exaggeration, but for the People's Republic to complain of interference in internal affairs betrays a world view which is touchingly antiquated. If the contours of the world economy are drawn in the computer campuses of West Coast America, in the call centres of India, in the factories of China, if major decisions can be communicated from Beijing to Brussels in a nanosecond, we have become truly one global community, and there is no room in this community for repression or subjugation on the basis of race or religion or ethnicity; no room for Islamophobia or for anti-Semitism or any other kind of hatred.
China's problems stem in this instance from the greying of the middle kingdom. They need more young people to work elsewhere, similar to the problems we face here in the European Union. I saw this when I visited Urumqi four years ago. But the People's Republic will find that it needs policies to protect economic migrants, policies to recognise the legitimate demands of ethnic minorities, just as we do.
Here, Mr Bildt, is a role for the European Union. We know that as democracies mature, so they become more willing to allow people self-government and self-determination. Indeed, the biggest problems in Europe are found in the younger democracies, like Spain and Hungary. We need to help the Chinese people, who are quite capable of living in democracy - as Taiwan and Hong Kong show - to match their growing economic strength with a growing political maturity in developing democracy and help them develop the policies to match, policies like Erasmus Mundus, policies of which the Commissioner has spoken to increase people-to-people exchange. I am convinced that the European Union can play an important role in working with China to these ends.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, President-in-Office of the Council, I condemn the violence on both sides, both on the part of the Han Chinese and on the part of the Uighurs, and I mourn for all the innocent victims.
However, this is not a conflict where the two sides are equal. The Uighurs are a suppressed people numbering only nine million. I believe that the minorities policy in the People's Republic of China has failed. The society is also not harmonious as the Communist Party of China claims. In Xinjiang, the region of the Uighurs, there is just as little cultural autonomy as in Tibet. There is no real self-government, even if these regions are referred to as being autonomous and above all - and this is crucial for the younger generation in particular - the Uighurs do not have the same social and economic rights as the rest of the population. However, the Communist Party of China recognises only one charge, only one monotonously repeated charge, and that is of criminal separatism. Anyone who promotes human rights and democracy in China runs the risk of being declared a criminal and a separatist.
However, the People's Republic of China needs to understand that it is only with the guarantee of minority rights that there will be any real chance of internal peace. Only by granting equal rights will China have peaceful internal development and acceptance of this country.
I have one last very important comment to make to the Swedish Presidency. Yes, it is true that we have an interest in a strategic partnership with China on account of climate policy and general foreign policy matters. However, we cannot sacrifice human rights and our criticism of the situation regarding human rights in China for the sake of a strategic interest. Our strategic policy with regard to China must instead include a clear statement regarding the minorities policy and the violation of human rights in China.
on behalf of the ECR Group. - Mr President, for centuries the Uighurs have eked out a perilous living in an inhospitable part of a vast country. Most of them are peaceful followers of Islam. However, sadly some of the local population in recent years have become increasingly radicalised by terrorists in league with Al-Qaida. China has never been tolerant of dissent or its own minorities, but I do share its concern about the threat of Uighur Islamist terrorism. I actually helped convince the Council to ban the Uighur East Turkestan Liberation Front three years ago.
China's authoritarianism and Han dominance must not be used as an excuse by Uighur terrorists, some of whom are found as far afield as Guantánamo Bay, to spread fear and violence, as most victims of the recent violence were in fact Han Chinese.
Many of us are naturally concerned about human rights in China and I am also committed as a friend of Taiwan. However, the EU remains wedded to a one-China policy and, given that the EU officially considers Taiwan and Tibet part of the People's Republic of China, we should certainly not support in any way the secession of Xinjiang province.
One interesting aspect of this issue is whether this controversy will cause China's Muslim partners in Africa like Sudan to reassess their links to the country.
Finally, I note that Turkey's Prime Minister Erdogan has labelled this violence as a genocide: a bit rich coming from him when his own country fails to recognise the Armenian genocide. His efforts to appeal to pan-Turkic nationalism are also hypocritical, given Turkey's treatment of its own minorities and in particular the Kurds in eastern Turkey.
on behalf of the EFD Group. - (NL) The call to jihad has already gone out both inside and outside Xinjiang, and now the bloody clashes between Han Chinese and Uighurs on Chinese territory threaten to escalate dramatically, both in China and beyond. The local Christian community is straining absolutely every sinew against the dangerous religious dimension of the ethnic divisions in Xinjiang. The community prays specifically for peace, stability and justice for all the citizens of Xinjiang.
Irrationally enough, the Chinese Government does not take hold of this helping hand, but strikes it down repressively. This can be seen from a blatant campaign by government agencies against peaceful protestant house churches of late. Thus, on 3 July, eight Christians were arrested in Xinjiang during a service. Four of them are still being held in a secret location, while two Chinese-American missionaries have simply gone missing.
I ask the Council and the Commission to intervene with the Chinese authorities as a matter of urgency in order to ensure freedom of religious practice for all in this critical situation in Xinjiang. This would be the only effective antidote to the call to jihad and would also provide proof to Chinese house churches that they are part of Beijing's plans to create a harmonious society.
Mr President, 'violence', 'a high number of casualties', 'hundreds dead and wounded in China in the uprising in Xinjiang province': those were the alarming reports we received 10 days ago. In Xinjiang, the internet was blocked completely, limiting communications into and out of the desert region. Taking into account what happened in Tibet last year, recent developments in Eastern Turkestan, also known as Xinjiang, should be a wake-up call to the Chinese Government on its overall policies towards ethnic minorities in China.
The message sent by the Uighur people is that those policies have failed and that the Chinese Government has to understand this and look for the solution. The eight-million-strong Uighur population in the region has long complained about the treatment they receive from the Chinese Central Government and recently during the racist mob attacks the Chinese Government failed to protect the Uighurs from perpetrators of violence. It has nothing to do with the war on terror, the controversial concept used by the Chinese Government as a justification for their repressive treatment of the Uighurs in East Turkestan.
The fact that President Hu Jintao had to shorten his participation in the G8 Summit in Italy to return to China indicates that the Chinese Government realises that events in the province are not just an isolated incident. Rather than seeking solutions through repression and crackdown, the Chinese leadership needs positive action addressing the basic grievances of the Uighur people, especially if China wants to show maturity and create a sincerely harmonious society.
I fully support the EU position expressed by the President-in-Office to urge restraint on all sides and call on the Government of China to respect freedom of speech and information, as well as the right to peaceful protest.
(FR) Mr President, the outbreak of violence in the autonomous region of Xinjiang is being severely repressed by the Chinese Government. The clashes between Uighurs and Hans have taken the official death toll to 186, but the bloodshed continues.
This violence is being presented by China as a mere interethnic conflict between Hans and Uighurs, when it is in fact the almost inevitable result of its repressive policy in the Xinjiang region. The region is strategic but difficult to control. As a key transit route and with its wealth of natural resources - gold, oil and gas - it is crucial to the future of China's energy supply. However, its population includes many non-Chinese ethnic groups, the largest of which is the Uighurs. The latter, which make up almost half of the population, are for the most part Sunni Muslims of Turkish-speaking origin. For a decade, they have been systematically discriminated against and threatened with assimilation and death, and their identity is in danger.
In fact, China's policy towards these ethnic minorities was liberal in the 1980s but it has gradually become tougher, and the Chinese authorities seized upon 11 September 2001 in order to publicise their fight against - and note how they are all merged - terrorism, separatism and religious extremism. In April 2009 Amnesty International issued a stark warning: after Tibet, there will be Xinjiang. The policy of non-violence having failed, the Uighur separatists would seek other ways of having their demands for recognition of their identity met, and this has indeed happened.
However, China cannot continue to maintain its cohesion through repeated acts of bloodshed. As a signatory to international agreements, it is bound to protect its ethnic minorities. Moreover, its constitution, together with its 1984 law on regional autonomy, also oblige it to protect these minorities. Is Europe going to continue to shut its eyes and merely condemn the repression and unsuccessfully beg for the release of the political prisoners? No. Human rights in China are a political problem, and we must dare to remind that country of its commitments to its people and of the risk that it would run with regard to the international community should it fail to fulfil them. We shall expect strong action from the Swedish Presidency in this regard.
(PL) Mr President, the way in which protests have been dealt with in Xinjiang province has provided further confirmation of the authoritarian nature of the Communist authorities in Beijing. At least 180 people are now dead and 1600 injured as a result of the most significant ethnic conflict to take place in China in recent decades. The European Parliament is duty bound to condemn violence arising from discrimination on ethnic or religious grounds. Such should also be our response in this case, when the might of an authoritarian state has been unleashed against the Uighur minority. The latter is not the only victim of totalitarian governments, however.
The citizens of a Europe based on Christian values have a special duty towards Christian minorities that are persecuted in other parts of the world. Unofficial sources indicate that where China is concerned, this minority consists of over 30 million people. This means that the representatives of a population the same size as that of a large European country are being harassed, persecuted, prevented from seeking employment, tortured and murdered by the Chinese Communist authorities. The Chinese regime is aware that a longing for freedom and the rule of law are concomitant with Christianity, and that is why it is trying to halt the spread of that religion. Its attempts to overcome the Church are proving unsuccessful, however, as the number of believers is steadily increasing year on year.
The Chinese authorities have to understand that the so-called Central State cannot become a truly modern state unless and until it begins to respect the fundamental principles of democracy and freedom of religion.
(DE) Mr President, today's debate proves once again that the Council is the weak point of the EU. This House has adopted a very clear position on human rights and Lady Ashton has given an impressively clear speech on behalf of the Commission. However, from the Council I have heard only that they condemn both sides for the violence.
Of course violence by the Uighurs should be condemned too. But can we really compare it to what a communist dictatorship that has learnt nothing from the massacre in Tiananmen Square is doing in suppressing an entire people in a brutal and bloody fashion and threatening this people with ethnocide by means of a targeted settlement policy? Can we compare this to incidents which are quite simply an expression of Chinese propaganda and which are not being investigated by anyone at an international level? I do not think so.
The Uighurs are currently being accused of separatism. However, is it separatism if a house is on fire and I try to escape from this house? Is it separatism if I am wrongfully imprisoned and I try to escape? That is not separatism, that is an expression of the will to live. If the Uighurs in China were given space to live in their homeland in freedom and with dignity and independence there would be no more separatism. That is the only way to prevent separatism.
The Uighurs are not a minority, they are a people just like the Swedes, who happen to be smaller in number than the Han Chinese. However, is a people in the wrong simply because it is smaller in number? Do we have to bow to a power simply because it is larger? I do not think so. We, as the European Union, therefore have an important obligation.
I represent Munich, and the headquarters of the World Uighur Congress is in Munich. Radio Liberty and Radio Free Europe were also previously based in Munich. We are still proud to have been the voice of freedom at that time. I am sure that one day we will be just as proud to have been the centre for the free Uighurs and I hope that one day all Uighurs will enjoy this freedom.
(DE) Mr President, ladies and gentlemen, one thing needs to be stated very clearly: there is a unified system in China and we do not want to allow this system to break up. We respect the Chinese system. However, that does not mean ...
(Interruption by Mr Posselt)
We respect China's unified system. However, that does not mean that the diversity of peoples in China must not also be respected. That is what we Social Democrats are calling for.
We want citizens' rights, human rights and people's freedom to be respected in China. We want freedom of expression to be respected. We want journalists to be able to move around freely so that the situation as it really is can indeed be reported. That is what we want and there is one thing that we would say very clearly to our colleagues in China: what for us is a basic principle we would also expect to be a basic principle for you in China, namely that human rights are universal. What the politicians always say to us - let us first solve the social problems and then we can talk about human rights - is the wrong way to go about things. It must be the other way round. Human rights come first and then social rights, which are quite simply part and parcel of human rights and cannot be separated from them.
I was therefore very disappointed by what you said, Mr Bildt. You seemed to be saying: let us work together on an economic level, that is our main concern and all of the other things are of no particular interest to us. That is not the approach that we need. We need to take the approach presented to us by the European Commission, namely to say that we first want a common basis for our work on which we can then build our cooperation, because we do want cooperation, that much is clear, but not on any basis, only on a correct basis that respects human dignity.
Mr President, may I congratulate Mr Bildt on a very balanced speech just now. I believe in the borders of the nation state as recognised by the United Nations and so oppose separatist-related violence everywhere in the world, be it in Kashmir, Indonesia, Sri Lanka, where I was born, Northern Ireland, where I got bombed, Spain or even in China.
I regret that in China, a country very important for the EU, some 1 680 people have been injured and 184 killed. The problem started in a toy factory in Guangdong and spread. Among those killed in the riots in Urumqi were 137 Han Chinese and 46 Uighur Chinese. This is deplorable. We must condemn it.
If these acts were encouraged and perpetrated by outside forces, particularly separatist fundamentalist forces, then they should be indicted in the International Criminal Court.
If they were home-grown, then it is a matter for the police in China and we must support them. We live in a small world. We must live together. The EU is a clear example of this. Supporting separatism anywhere in the world is against the spirit of the EU. We cannot work to unite Europe at home and encourage the break-up of China abroad. That is the road to chaos and conflict.
(HU) The question is where do we stand on this issue? Are we on the side of China or Tiananmen Square? Are we on the side of China or Tibet? Are we on the side of China or the Uighur region? Are we on the side of 1.2 billion Chinese or 8 million Uighurs? Are we on the side of repression, the introduction of an alien way of life, a comfortable life, good health and money, or of a peasant, nomad past, which admittedly entails poverty and widespread disease, but preserves one's own culture, and of freedom? The speeches made by one or two of my fellow Members echo the language of the dictatorship of the former Eastern European regimes. Can a mother of 11 really be a terrorist? A woman who served time in prison, and two of whose children are still in prison? Where do we stand then? That is the question. Are we on the side of token autonomy or real autonomy? Are we on the side of repression, an alien way of life, the exploitation of the Uighur region's natural assets, or of the preservation of cultures, freedom and peoples' right of self-determination? It is obvious to me whose side I am on. I hope that it is clear to my fellow Members too. We must make friends with China so that it can learn from us. However, we must do this by showing an example in the areas of human rights, freedoms, self-determination and autonomy. We still have a huge amount of work to do. On this point, I am thinking about the countries which have recently joined.
(NL) I have listened to the introductions from both the Council and the Commission and maybe it is to do with the interpreting, but I have not heard the word Uighurs once, and it is, of course, the Uighurs that we are discussing today. There are hundreds of dead whose passing we regret, and many more wounded besides.
The European Union stands firmly for fundamental rights, human rights, civil rights and peaceful demonstration. We are seeing all of these seriously repressed. Needless to say, I heard in the introductions about the need for dialogue. That need is something that I, too, very much want to stress. That dialogue is tremendously important. I would really like to find out from the Council and the Commission, however, what tangible measures they are going to put in place in the short term.
(DE) Mr President, we are having this debate on the basis of the universal nature of human rights, but also on the basis of the need for a global partnership. A harmonious society has been mentioned. That is one of the slogans of the Communist Party of China, but it is also something more: it reflects a deep hope of the Chinese people. A harmonious society is not simply the same as masking authoritarian relations. I believe it could be our job to support the Chinese people in their realisation of a harmonious society.
A partnership involves speaking out clearly. When we talk about Xinjiang the word 'Uighurs' should also be mentioned. However, clear speaking is not the same as being confrontational - we should avoid that.
I would like to say one last thing to Mr Posselt. He spoke of separatism. Now, I know Mr Posselt that your Bavarian party knows something about this, but I think that we should instead follow Mr Brok and talk about continuing with the One China policy.
Mr President, it would be a great mistake to place China in the same category in this debate today as we discussed Iran. The EU enjoys a very good relationship with China and I think we have to take care that our discussions on the recent events in Urumqi are accurate and based on fact.
The incident that took place on 5 July involved a premeditated attack on the Han Chinese population of that city by the Uighurs. As we know, certain militants among the Uighur population of Xinjiang are Islamic fundamentalists who demand a separate state. They mounted a violent attack that led to the deaths of 137 Han Chinese. So the vast majority of those killed were Han Chinese. The Chinese Government quite properly deployed police and military personnel to quell the violence and stop the retaliatory attacks by the Han population on the Uighurs. What else would anyone expect them to do? So let us base our criticism on facts and not take unfair records against the Chinese.
(DE) Mr President, I think that this conflict is very often presented in a very one-sided manner. I agree with the previous speaker that in the present case it is frequently a matter of attacks on Han Chinese by Uighurs and indeed that some of these attacks are racially motivated.
(Heckling)
I read an interview with a Uighur woman, for example, who said: Would you like to be governed by yellow communists? The Uighurs enjoy many privileges in their region, for example they are allowed to have more children, they are allowed to practice their religion even during working hours and there are many other examples. Many of the local Han Chinese are also envious of them.
We ought therefore to be very discriminating in our observation of this situation and investigate the causes and effects. Sometimes problems do not lie where they seem to at first glance. We should be careful not to take a one-sided position.
We ought to support the Chinese in solving their problems. The one-sided view that is so often presented in this House is, in my opinion, dangerous. The Chinese Government certainly has shortcomings in its policy towards minority groups and it has its failures too. However, it is also showing the will to improve in many areas. We should therefore help it in this regard through cooperation - and indeed also critical cooperation - based on trust.
President-in-Office of the Council. - Mr President, I think this debate has really reflected the complexities of the issues that we face. What has been addressed here are issues ranging from the different system that China has and the evolution of that particular system, the importance that we attach to human rights and the need to help China develop in the direction of a more open society, better respecting those human rights, as well as the problems attached to minority rights, problems that are there in China.
But China is unfortunately not unique in the world in facing these issues and the violence, the ethnic violence, that has been seen in the last few days on the streets of Urumqi. Ethnic violence is always evil. It should be condemned and we can only support those who try to bring reconciliation in this particular situation based on respect for human rights, knowing from our own history the complexity of those issues.
Mr Bütikofer referred to the concept of a harmonious society. We all want to develop and live in harmonious societies and clearly we need to see what we can do in order to help China develop in the direction of a society that is seen as harmonious by each and every one of the citizens of China. They are not there yet. Few societies as a matter of fact are, but it has been fairly obvious. Otherwise let me note that in the initial statements from Mr Brok, Mr Severin and Mr Watson, I found lots of wisdom that could guide our further deliberations as we move on with the important relationship that we seek with China, understanding the complexity of that relationship in all its dimensions.
The debate is closed.
Written statements (Rule 149)
in writing. - (DE) Conflict resolution for millions of Uighurs in China - dialogue not condemnation. We lament the bloody clashes, the dead and wounded in Xinjiang-Uighur. The actions of the police and security forces were excessive and harm the Chinese Government's goals of growth and stability. At the same time it is wrong to accuse China of cultural genocide. The Government is striving to obtain a balance between the autonomy of minority groups and modernisation in a multi-ethnic state. It is also up to us as a partner to support China's development in terms of democracy and the rule of law, without neglecting the special historical, geographic and cultural aspects of this state. Biased information will prevent dialogue, and it will not compensate for a policy with an inadequate guarantee of human rights. China is an important partner for Europe, alongside the US and Russia. Combating the financial crisis, fighting poverty, stopping climate change, providing energy security and guaranteeing the water supply - none of these things can be achieved without the efforts of the People's Republic of China. The majority of Uighurs are dismayed over the events of the past week and above all want to live in peace once again. The Chinese Government knows that this conflict cannot be solved with violence. We can support the dialogue between the Han Chinese and the Uighurs and other minority groups instead of continuing our decade-long interference from the outside with our inapt methods. Establishing a structured dialogue aimed at developing the rule of law in China is a more important task for the European Parliament.